Citation Nr: 1812570	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for right and left restless leg syndrome (RLS).

3.  Entitlement to a rating in excess of 30 percent for right inguinal hernia.

4.  Entitlement to increases in the (0 percent prior to October 18, 2016 and 20 percent from that date) staged ratings for bilateral hearing loss.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to November 9, 2017.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to July 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right inguinal hernia and bilateral hearing loss, rated 0 percent each, effective July 28, 2011.  A July 2013 rating decision found clear and unmistakable error in the February 2012 rating decision and assigned a 30 percent rating for right inguinal hernia, effective July 28, 2011.  A September 2013 rating decision denied service connection for OSA and bilateral RLS.  In May 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In July 2016, the Board remanded these matters for additional development of the record.  A September 2017 rating decision assigned a 20 percent rating for bilateral hearing loss, effective October 18, 2016.

The July 2016 Board decision also granted a 50 percent rating for posttraumatic stress disorder (PTSD), and denied increased ratings for inguinal hernia scars, umbilical hernia scars and an umbilical hernia, and remanded the issues of service connection for a neck disability and hypertension.  A September 2017 rating decision granted service connection for cervical strain and hypertension.  These matters have, therefore, all been resolved.  

The matter of service connection for frontal lobe dementia is before the Board, but the Veteran has requested a videoconference hearing (which is pending).  It will be the subject of a separate decision by the Veterans Law Judge who conducts the hearing.

The issues of service connection for OSA and RLS in each leg and the matter of a TDIU rating prior to November 9, 2017 are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The Veteran's right inguinal hernia is not shown to have been inoperable;  recurrence following his last repair surgery in November 2013 is not shown.

2.  Prior to October 18, 2016, the Veteran had Level I hearing  in the right ear and Level II hearing in the left ear; from that date, he has Level V hearing in each ear.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for right inguinal hernia is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7338 (2017).

2.  Ratings for the Veteran's bilateral hearing loss in excess of 0 percent prior to October 18, 2016 and in excess of 20 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Code 6100 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the matters of the ratings for right inguinal hernia and bilateral hearing loss are on appeal from the initial rating assigned with the award of service connection, statutory notice had served its purpose, and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to increased initial ratings.  A notice deficiency is not alleged.

VA and private medical records have been secured.  The Veteran was afforded VA examinations to assess the severity of his right inguinal hernia and bilateral hearing loss.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On October 2011 VA audiological examination, the Veteran reported difficulty hearing.  Audiometry found that that right ear puretone thresholds in decibels were 5, 20, 55 and 75 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 5, 25, 70 and 80.  The average puretone thresholds were 39 in the right ear and 45 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left.  The diagnosis was bilateral sensorineural hearing loss (SNHL).  It was noted that the Veteran had some difficulty hearing and understanding speech.  

The record shows that the Veteran had undergone multiple right inguinal hernia repairs.  On November 2011 VA hernia examination (following receipt of his claim of service connection for right inguinal hernia which was granted by the rating decision on appeal), the Veteran stated he can feel muscles pulling when he walks.  He was not receiving current treatment for the condition.  Examination found a non-reducible right inguinal hernia, measuring 5 centimeters by 3 centimeters, noted to be a true hernial protrusion.  The hernia was noted to be remediable and operable.  There was no diastasis recti.  The diagnosis was right inguinal hernia.  It was noted the Veteran had inguinal pain with lifting.  

The Veteran was examined by a private physician in July 2012.  Examination of the abdomen found a painful right inguinal incision.  

On May 2013 VA hernia examination, it was noted that the Veteran was not on continuous medication for the right inguinal hernia.  Examination found a right inguinal hernia.  It was not readily reducible and was not well-supported by truss or belt, and appeared to be operable and remediable.  The diagnosis was inguinal hernia. 

Private medical records show that in November 2013 the Veteran was seen by a private surgeon for his right inguinal hernia (on referral ).  It was noted that that he was very active on his farm, and had noticed a large bulge on the right side.  He was having pain in that area, and the bulge was increasing in size.  On examination a non-tender and reducible right inguinal hernia was noted.  Laparoscopic repair was planned, and done on November 8, 2013.  

VA outpatient treatment records show that in May 2015, the Veteran reported decreased hearing.  He noted he had difficulty hearing, particularly with background noise and hearing conversational speech.  Audiometry found that he had a mild to profound mid to high frequency SNHL in both ears.  Word recognition was characterized as excellent in both ears.  He was fitted with hearing aids the next month.  

On October 2016 VA hernia examination, the diagnosis was right inguinal hernia, status post surgeries.  Examination found no current hernia .  There was no indication for a supporting belt.  It was noted that the right groin was tender to palpation, most likely due to scar tissue.  The examiner indicated that the hernia did not impact the Veteran's ability to work. 

On October 18, 2016 VA audiological examination, audiometry found that that right ear puretone thresholds in decibels were 15, 20, 35 and 65 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 15, 25, 80 and 85.  The average puretone thresholds were 34 in the right ear and 51 in the left.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 72 percent in the left.  It was noted that the Veteran had a bilateral SNHL.  The examiner stated that the Veteran's decreased hearing caused difficulty conversing on the telephone and when there was a lot of background noise. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Reasonable doubt regarding degree of disability is to be resolved in favor of the claimant.

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Right inguinal hernia 

A 60 percent evaluation may be assigned for a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable [emphasis added]  When small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, a 30 percent rating is for assignment.  Note:  Add 10 percent for bilateral involvement, provided the second hernia is compensable.  38 C.F.R. § 4.114, Code 7338.

VA examinations and private providers have not found the Veteran's right inguinal hernia to be inoperable.  A May 2013 VA examination found the recurrent hernia to not be readily reducible and not be well supported by truss or belt, it was determined to be operable and remediable.  Examination by a private surgeon in November 2013 found the hernia to be nontender, reducible, and operable (as laparoscopic surgery was planned, and done soon thereafter).  Examination after that repair has not found further recurrence; VA examination in October 2016 found no hernia present.  Such evidence does not support that at any time under consideration the criteria for the next higher (60 percent) rating (a large postoperative recurrent and considered inoperable hernia) were met (or approximated).  The Veteran does not have another service-connected hernia that is compensable.  Accordingly, a rating in excess of 30 percent is not warranted.  

	Bilateral hearing loss 

Ratings for hearing loss disability are determined by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and 38 C.F.R. § 4.86, Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on impairment of hearing acuity as reflected by the results of controlled speech discrimination tests and average puretone threshold levels as measured by audiometry in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels, ranging from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  The percent rating is derived by applying Table VII to the hearing acuity Levels found by application of Table VI or VIA to audiometry findings.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Considering first whether a compensable rating is warranted for the bilateral hearing loss prior to October 18, 2016m during that period, the only audiometry compliant with 38 C.F.R. § 4.85 was that on the October 2011 VA examination.  Applying 38 C.F.R. § 4.85 Table VI to the findings on that examination establishes that the Veteran had Level I hearing in the right ear and Level II hearing in the left .  Under Table VII such findings warrant a 0 percent rating.  Accordingly, prior to October 18, 2016 a compensable rating for the hearing loss is not warranted .

Applying 38 C.F.R. § 4.85 Table VI to the findings on the October 18, 2016 VA examination establishes that the Veteran had Level V hearing in each ear.  Under Table VII such hearing acuity warrants a 20 percent rating.  The Board finds that the audiological examinations were adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner specifically commented on the type of functional impairment that results from the hearing loss shown (and the Board finds no reason to question that the Veteran has difficulty hearing telephone conversations and when there is background noise, as he reports).  That level of impairment is encompassed by the schedular ratings assigned.  There is no indication in the record that the Veteran's bilateral hearing loss impacts his ability to work (the October 2016 VA examiner opined that the hearing loss does not impact on the Veteran's ability to work).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, a rating in excess of 20 percent for bilateral hearing loss from October 18, 2016 is not warranted.


ORDER

A rating in excess of 30 percent for right inguinal hernia is denied.

Ratings for bilateral hearing loss in excess of 0 percent prior to October 18, 2016 and in excess of 20 percent from that date are denied.




REMAND

Regarding service connection for OSA, this matter was remanded by the Board in July 2016 for an opinion as to whether it is related to his PTSD.  In October 2016, a VA physician's opinion addressed primarily whether a preexisting condition had been aggravated by PTSD.  He was asked to clarify his opinion and stated in April 2017 that sleep apnea was less likely than not proximately due to or the result of a service-connected condition.  He stated, as he had previously, that he could not resort to mere speculation that the Veteran's sleep apnea was aggravated by PTSD.  The Board notes that before it can rely on an examiner's conclusion that an etiological opinion would be speculative; the examiner must explain the basis for such conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Such rationale was not provided.

The Board's July 2016 remand directed that if service connection for either central sleep apnea or a neck disability is established, the Veteran should be examined by a neurologist to ascertain the etiology of his RLS.  The examiner was to provide an opinion whether RLS was either caused or aggravated by a service-connected disability.  As noted above, service connection for cervical strain was granted in September 2017.  In June 2017, a nurse practitioner (not a neurologist, as directed in the July 2016 Board remand) opined that RLS was less likely than not proximately due to or the result of a service-connected condition.  The opinion failed to address whether a service-connected disability had aggravated RLS.  As there has not been compliance with the Board's remand instructions, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding TDIU, the Veteran has reported that his employment with Goodyear terminated in 2010.  However, clinical records reflect that he remained active farming (at least until November 2013).  In October and November 2017 he was asked to provide additional information regarding his employment/self-employment (needed to properly adjudicate the claim); he has not yet responded (although the period for response has not expired).  See 38 C.F.R. § 3.158(a).  The claim for TDIU is also intertwined with the remanded service connection claims.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be returned to the examiner who completed the October 2016 DBQ (or, if that provider is unavailable, forwarded to another appropriate physician) for review and an advisory medical opinion regarding the likely etiology of his sleep apnea.  The  provider should opine whether it is at least as likely as not (a 50% or greater probability) that the sleep apnea was caused or aggravated (the opinion must address aggravation) by his service-connected PTSD.  If the provider indicates that any such opinion would be speculative, such statement must be accompanied by explanation why that is so.  

The opinion must include rationale, with citation to factual data/medical literature, as deemed appropriate.  

2.  The AOJ should also arrange for the Veteran's record to be forwarded to a neurologist for review and an advisory medical opinion regarding the etiology of his RLS.  The provider should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's RLS was caused or aggravated (the opinion must address aggravation) by his service-connected cervical strain (and if sleep apnea is found to be service connected, the provider should also opine whether the RLS was caused or aggravated by sleep apnea).  If the opinion is to the effect that the RLS was not likely caused or aggravated by a service-connected disability, the provider should identify the etiology for the RLS considered more likely.

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the remaining claims (regarding TDIU prior to November 9, 2017 the Veteran should be offered further opportunity to respond to the request for employment information sought in October/November 2017, and the readjudication should encompass the determinations made on readjudication of the service connection issues remanded).  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


